DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 8/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-10, 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/22.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 12/31/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (TW 201621485) in view of Yamoichi (US 9,019,584).
Consider claim 1, Chen discloses an augmented reality (AR) device comprising:
a laser source (12, light source can be a laser diode) providing a coherent laser ray;
a spatial light modulator (11, hologram diffraction module can be an SLM) providing a diffraction pattern (hologram diffraction module provides a diffraction pattern), wherein when the spatial light modulator receives the coherent laser ray, the diffraction pattern diffracts the coherent laser ray as a hologram in response to the coherent laser ray (see figures 1 and 7); and
a hologram optical element (13, concave mirror) providing a concave mirror effect merely in response to a wavelength of the coherent laser ray, wherein the hologram optical element receives the hologram and magnifies the hologram (the concave mirror provides a magnification adjustment to the hologram 21) to provide a virtual image (22, virtual image) [see provided translation].
However, Chen does not explicitly disclose that the holographic image is a stereoscopic image.  Chen and Yamaichi are related as holographic image reproduction devices.  Yamaichi discloses that a holographic image is a stereoscopic image [see claim 19].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the holographic image of Chen, to be a stereoscopic image as taught by Yamaichi, in order to create the impression of depth and solidity.
Consider claim 2, the modified Chen reference discloses (see figure 10 of Yamaichi) the AR device of claim 1, further comprising: a base having a top surface, and the laser source is disposed in the base (see figure 10, the light source 130 is located in the base); a panel, wherein a side of the panel is hinged to the top surface of the base, and the hologram optical element is disposed on the panel (141 is rotatable in two dimensions); wherein a side of the spatial light modulator is hinged to the top surface of the base (i.e. the hinge is located on the side panel which is connected to the base via various intermediaries) the diffraction pattern faces the hologram optical element disposed on the panel and projecting the hologram onto the hologram optical element after receiving and diffracting the coherent laser ray to generate the hologram (see figures 1 and 10 of Chen) [see translation of Chen and col. 10, lines 52-67 of Yamaichi].
Consider claim 3, the modified Chen reference discloses the AR device of claim 2, wherein a first adjustable angle exists between the panel and the top surface of the base, a second adjustable angle exists between the spatial light modulator and the top surface of the base, and the first adjustable angle is negatively correlated with the second adjustable angle (the x and y axes are adjustable) [col. 10, lines 52-67 of Yamaichi].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (TW 201621485) in view of Yamoichi (US 9,019,584) as applied to claim 1 above, and further in view of Schwerdtner et al. (US 8,395,833).
Consider claim 4, the modified Chen reference discloses the AR device of claim 2, further comprising a convex lens disposed between the diffraction pattern and the hologram optical element, receiving and magnifying the hologram diffracted by the spatial light modulator, and projecting the magnified hologram onto the hologram optical element.  Chen, Yamaichi and Schwerdtner are related as holographic devices.  Schwerdtner discloses a plurality of lenses to provide magnification (see figure 3).  It would have been obvious to a person of ordinary skill in the art to utilize the convex lenses, as taught by Schwerdtner, in the modified device of Chen, in order to magnify the hologram so that a desired size final image is obtained.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (TW 201621485) in view Yamaichi (US 9,019,584) as applied to claim 1 above, and in further view of Bailey et al. (US 2016/0327797).
Consider claim 11, Chen discloses the AR device of claim 1.  However, Chen does not explicitly disclose that the hologram optical element is fabricated with a plurality of hologram optical lenses stacked on one another, wherein each of the hologram optical lenses is used to diffract different wavelengths.  Chen, Yamaichi and Bailey are related as holographic devices.  Bailey discloses a hologram optical element that is fabricated with a plurality of hologram optical lenses stacked on one another, wherein each of the hologram optical lenses is used to diffract different wavelengths (230 includes three layers of holographic material that are set to diffract three different wavelengths) [0052].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the holographic optical element of the modified Chen reference to include the multiple layers, as taught by Bailey et al., in order to provide an expanded eyebox.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bushbeck (US 2010/0165430) discloses a holographic reconstruction system with an enlarged visibility region.  The holographic reconstruction system comprises light source means for providing substantially coherent light, reconstruction means for holographically reconstructing a scene and for producing a visibility region from where the viewer can view the holographically reconstructed scene, and deflection means for positioning the visibility region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872